NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted February 25, 2013*
                                 Decided February 25, 2013

                                              Before

                             RICHARD A. POSNER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             DIANE S. SYKES, Circuit Judge
          
No. 12‐3097

DWAYNE E. GRAY,                                    Appeal from the United States District
    Plaintiff‐Appellant,                           Court for the Southern District of Indiana,
                                                   Indianapolis Division.
       v.
                                                   No. 1:11‐cv‐01575‐JMS‐DKL
CONESTOGA TITLE COMPANY, et al.,
    Defendants‐Appellees.                          Jane E. Magnus‐Stinson,
                                                   Judge.

                                             O R D E R

       Dwayne Gray, an Indiana citizen, appeals the dismissal of his complaint in which he
accused six companies of violations of 42 U.S.C. § 1983, the Truth In Lending Act (TILA), see
15 U.S.C. §§ 1601–1667f, and state law, in connection with a foreclosure action on his



       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 12‐3097                                                                              Page 2

property. The district court dismissed the complaint because none of the defendants was a
state actor; the complaint failed to state a claim under TILA; and the lone state‐law claim
warranting the exercise of supplemental jurisdiction was barred by res judicata.

        On appeal Gray does not develop any legal argument challenging the basis of the
dismissal. A brief must contain “contentions and the reasons for them, with citations to the
authorities and parts of the record on which the appellant relies.” FED. R. APP. P. 28(a)(9)(A).
Gray asserts that the district court was wrong to dismiss the complaint, but does not explain
why. He instead rehashes the allegations—vague as they are—from his complaint and
appears to add others about state‐court litigation surrounding the foreclosure. We construe
pro se filings liberally, but even a pro se brief must contain more than a general assertion of
error. See Correa v. White, 518 F.3d 516, 517–18 (7th Cir. 2008); Anderson v. Hardman, 241 F.3d
544, 545–46 (7th Cir. 2001).

                                                                                   DISMISSED.